Citation Nr: 1514529	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran requested that he be provided a personal hearing before a Decision Review Officer (DRO) at the RO in his January 2008 substantive appeal.  The Veteran did not report for a January 2009 scheduled DRO hearing.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  

This case was previously before the Board, most recently in October 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's appeal is decided.  

In the October 2013 remand, the Board found that the development conducted at the direction of a July 2011 remand was not adequate.  As a result, the Board directed that the Veteran's claims file be returned to the VA examiner who conducted the September 2011 VA examination for an addendum opinion regarding the nature and etiology of the Veteran's amblyopia.  

A review of the record shows that the Veteran was provided a new VA examination by an ophthalmologist in November 2013.  At that time, the VA examiner noted that a review of the September 2011 examination report was conducted and the examiner noted agreement with the assessment and medical opinion provided at that time.  The VA examiner did not offer additional explanation regarding the Veteran's amblyopia as requested by the Board in the October 2013 remand.  

Therefore, the Board finds that the development conducted does not comply with the directives of the October 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file should be forwarded to the November 2013 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's amblyopia, to include whether it was clearly and unmistakably not aggravated beyond its natural progression during active service.

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, return the claims file to the November 2013 VA examiner for an addendum opinion.  Based on a review of the record, to specifically include the November 2013 VA examination report, the examiner should provide an opinion as to whether the Veteran's amblyopia was clearly and unmistakably not aggravated (permanently increased in severity beyond the natural progression of the disorder) during active service.  In forming the opinion, the examiner should specifically address the worsening in the Veteran's visual acuity during the short period of active service.  The supporting rationale for all opinions expressed must be provided.  If the November 2013 VA examiner is not available, the claims file should be provided to another VA ophthalmologist with sufficient expertise to provide the requested opinion and supporting rationale.  Another VA eye examination should only be scheduled if deemed necessary by the examiner providing the requested medical opinion. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

